Order entered July 30, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-17-01279-CR

                          THE STATE OF TEXAS, Appellant

                                            V.

                       KRIS DEMAURICE CLINTON, Appellee

                    On Appeal from the County Court at Law No. 3
                                Collin County, Texas
                        Trial Court Cause No. 003-80918-2015

                                        ORDER
      Based on the Court’s opinion of this date, we DIRECT the Clerk to issue the mandate in

this appeal INSTANTER.




                                                   /s/   DAVID J. SCHENCK
                                                         JUSTICE